On Petition for Rehearing
Per Curiam.
Appellant argues that our affirmance of the entire judgment below was not warranted in view of our opinion. It maintains that its cause of action included certain change orders, and, since *294we held those orders to be in the nature of separate contracts, appellant should at least be allowed to proceed with that part of its action based on those orders. Respondent flatly denies that change orders were part of the original cause of action. Although appellant did not raise this argument below or in this court, we elect to consider it because we would not unfairly prejudice appellant by requiring it to anticipate our holding that change orders are separate contracts. Our review of the record reveals support for appellant’s position. While the first and second causes of action in appellant’s complaint clearly refer only to the main contract and not to change orders, paragraph VIII of the third cause of action is as follows:
“Defendant delayed and interfered with plaintiff’s work progress while considering change orders for an unreasonable period of time and issuing change orders in an unreasonable manner, all to plaintiff’s damage.”
This paragraph, fairly read, might be construed to refer to breach of separate change-order contracts. Therefore, we modify the last paragraph of our opinion to provide:
We affirm the court’s order granting the state’s motion to dismiss based on plaintiff’s failure to comply with the alternative time limitations of the statute except as to that part of the third cause of action, paragraph VIII, which alleges damage arising out of change orders. We remand to the district court for further proceedings on that part of this cause of action. Of course, our decision is without prejudice to respondent to raise any defenses against that part of appellant’s cause of action.
Except for the discussion above, we find appellant’s petition for rehearing to be without merit and we hereby deny the same.
The trial court’s order is modified, petition for rehearing is otherwise denied, and the case is remanded for further proceedings consistent with the opinion and this addendum.
Costs and disbursements are to be taxed by the State of Minnesota against plaintiff-appellant.